Citation Nr: 1729827	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-06 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent prior to February 19, 2010 for major depressive disorder (MDD).

2.  Entitlement to an initial rating in excess of 10 percent prior to February 24, 2010 and in excess of 30 percent thereafter for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to an initial compensable rating for gallstones.

4.  Entitlement to an initial rating in excess of 40 percent prior to November 16, 2009 and in excess of 20 percent thereafter for lumbar disc protrusion with S1 nerve root deficit (hereinafter "back disability").

5.  Entitlement to an initial rating in excess of 10 percent for right hip osteoarthritis.

6.  Entitlement to an initial rating in excess of 10 percent for left hip osteoarthritis.

7.  Entitlement to an initial compensable rating prior to February 25, 2010 and in excess of 10 percent thereafter for patellofemoral syndrome of the right knee.

8.  Entitlement to an initial compensable rating prior to February 25, 2010 and in excess of 10 percent thereafter for patellofemoral syndrome of the left knee.

9.  Entitlement to an initial compensable rating prior to April 12, 2011 and in excess of 10 percent thereafter for right ankle sprain.

10.  Entitlement to an initial compensable rating for left ankle sprain.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 19, 2010, to include consideration of Special Monthly Compensation (SMC) from February 19, 2010 to February 23, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Carter, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from August 1986 to September 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  During the course of the appeal, the claims file was transferred to the RO in Waco, Texas.

In April 2011, the Veteran and his wife testified at a Travel Board hearing at the RO in Waco, Texas, before the undersigned.

In September 2011 and October 2015, the Board remanded the case for additional evidentiary development, and it has been returned to the board for appellate review.


FINDINGS OF FACT

1.  Prior to February 19, 2010, the Veteran's service-connected MDD was not manifested by total occupational and social impairment due to such psychiatric symptomatology.

2.  Prior to February 24, 2010, the Veteran's service-connected COPD was not manifested by at least FEV-1 of 56- to 70-percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56- to 65-percent predicted.

3.  Since February 24, 2010, the Veteran's service-connected COPD has not been manifested by at least FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 
4.  For the entire initial rating period, the Veteran's service-connected gallstones have not been manifested by gall bladder dyspepsia or gall bladder colic.

5.  Prior to November 16, 2009, the Veteran's service-connected back disability was not manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, or ankylosis. 

6.  Since November 16, 2009, the Veteran's service-connected back disability has not been manifested by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, forward flexion of the lumbar spine to 30 degrees or less, or ankylosis.

7.  The Veteran's lumbar radiculopathy is associated with the service-connected back disability.

8.  For the entire initial rating period, the Veteran's service-connected bilateral hip osteoarthritis has not been manifested by at least flexion limited to 30 degrees or less or x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.

9.  Prior to February 25, 2010, the Veteran's service-connected patellofemoral syndrome of the knees were not manifested by at least flexion limited to 45 degrees or less.

10.  Since February 25, 2010, the Veteran's service-connected patellofemoral syndrome of the knees have not been manifested by at least flexion limited to 30 degrees or less.

11.  The Veteran's right knee has slight instability.  

12.  The Veteran's left knee has slight instability.  

13.  Prior to April 12, 2011, the Veteran's service-connected right ankle sprain was not manifested by at least moderate limited motion.

14.  Since April 12, 2011, the Veteran's service-connected right ankle sprain has not been manifested by at least marked limited motion.

15.  For the entire initial rating period, the Veteran's service-connected left ankle sprain has not been manifested by at least moderate limited motion.

16.  The Veteran's combined schedular disability rating meets the minimum percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis prior to February 19, 2010.

17.  The Veteran's service-connected disabilities did not render him unable to secure or follow substantially gainful employment due to his service-connected disabilities at any time prior to February 19, 2010.

18.  In the October 2012 VA rating decision, the RO assigned a 100 percent disability rating for MDD effective from February 19, 2010, during which his combined schedular rating was less than 60 percent disabling from February 19, 2010 to February 23, 2010, and the RO granted SMC payable at the housebound rate effective from February 24, 2010.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 70 percent prior to February 19, 2010 for MDD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for entitlement to an initial rating in excess of 10 percent prior to February 24, 2010 and in excess of 30 percent thereafter for COPD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6604 (2016).

3.  The criteria for entitlement to an initial compensable rating for gallstones have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7315 (2016).

4.  The criteria for entitlement to an initial rating in excess of 40 percent prior to November 16, 2009 and in excess of 20 percent thereafter for back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2016).

5.  A separate rating for lumbar radiculopathy associated with the service-connected back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2016).

6.  The criteria for entitlement to an initial rating in excess of 10 percent for right hip osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252-5003 (2016).  

7.  The criteria for entitlement to an initial rating in excess of 10 percent for left hip osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5252-5003.  

8.  The criteria for entitlement to an initial compensable rating prior to February 25, 2010 and in excess of 10 percent thereafter for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2016).  

9.  The criteria for entitlement to an initial compensable rating prior to February 25, 2010 and in excess of 10 percent thereafter for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5260.  

10.  The criteria for a separate 10 percent rating for slight right knee instability have been met.  38 C.F.R. §§ 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5257.  

11.  The criteria for a separate 10 percent rating for slight left knee instability have been met.  38 C.F.R. §§ 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5257.  

12.  The criteria for entitlement to an initial compensable rating prior to April 12, 2011 and in excess of 10 percent thereafter for right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2016).  

13.  The criteria for entitlement to an initial compensable rating for left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5252-5271.  

14.  The criteria for entitlement to TDIU prior to February 19, 2010, to include consideration of SMC from February 19, 2010 to February 23, 2010 have not been met.  38 U.S.C.A. §§ 1114(s)(1), 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341(a), 3.350(i), 4.16, 4.17, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

As service connection, initial ratings, and effective dates have been assigned for the issues on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

With regard to the issue of entitlement to a TDIU, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by a January 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

For each issue decided herein on appeal, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  

With regard to the April 2011 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his complaints, to include functional impairment, regarding MDD, back disability, bilateral hip osteoarthritis, COPD, patellofemoral syndrome of the knees, bilateral ankle sprains, and gallstones.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

There was substantial compliance with the September 2011 remand directives.  The VA genitourinary examination obtained in November 2009 for service-connected gallstones is adequate as it was based on a review of the history, examination, and sufficient information was provided to allow the Board to render an informed determination.  Thereafter, the AOJ readjducated the case in an October 2012 supplemental statement of the case (SSOC).

There was also substantial compliance with the October 2015 remand directives.  The AOJ provided the Veteran notice in a July 2016 letter of the criteria needed to substantiate a claim for a TDIU and requested he complete and return the enclosed VA Form 21-4142 (Authorization to Disclose Information to VA) and VA Form 21-4142a (General Release for Medical Provider Information to VA) for any private medical records.  As of this date, no response has been received from the Veteran regarding any outstanding private medical records.  The AOJ also obtained and associated with the record outstanding VA treatment records dated from June 2012 to December 2016, scheduled the Veteran for VA examinations for the back, knees, hips, ankles, COPD, gallstones, and MDD.  A January 2017 notice indicated the Veteran failed to report for the scheduled examinations.  The December 2016 VA Social Work and Industrial Survey report is adequate as it was based on a review of the history, telephone interview with the Veteran, and sufficient information was provided to allow the Board to render an informed determination.  Thereafter, the AOJ readjducated the case in a March 2017 SSOC, to include consideration of entitlement to a TDIU prior to February 19, 2010.

The Board acknowledges the Veteran's representative's request in the April 2017 written brief that "if the Board can't grant off the evidence of records to remand for the [V]eteran to have new examinations."  Nevertheless, there is no indication as of this date that the Veteran failed to report to the VA examinations scheduled pursuant to the October 2015 Board remand directives for good cause; therefore, the claims on appeal will be decided based on the evidence of record.  See 38 C.F.R. § 3.655.

In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Higher Initial Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected MDD, COPD, gallstones, back disability, bilateral hip osteoarthritis, patellofemoral syndrome of the knees, and bilateral ankle sprains in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

MDD

The Veteran filed his initial claim requesting service connection for generalized anxiety disorder in May 2007.  In the November 2007 VA rating decision, service connection for MDD was granted because the disability manifested during his period of active service in February 2007.  The Veteran was assigned a 30 percent disability rating for the entire appeal period effective from October 1, 2007 (date following separation from service).  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  In an October 2012 VA rating decision, the RO assigned a 70 percent disability rating effective from October 1, 2007 and 100 percent disability rating effective from February 19, 2010.  Since the 70 percent disability rating is not the maximum rating available prior to February 19, 2010, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board considers whether an initial rating in excess of 70 percent for MDD is warranted at any time from October 1, 2007 to February 18, 2010.

Pursuant to the General Rating Formula for Mental Disorders, a rating of 70 percent is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The next-higher rating of 100 percent, the maximum available, is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. 

The Board notes VA implemented usage of the DSM-5, effective August 4, 2014; however, the VA Secretary has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As this case was initially certified to the Board in February 2011, the DSM-V is not for application in this case.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Review of VA psychiatric treatment records dated from October 2007 to March 2009 document the following psychiatric symptomatology.  

At the Combat Veteran Psychosocial Assessment on October 15, 2007, the Veteran reported having a good relationship with his family and living with his wife and two children.  He appeared alert and oriented with well-groomed appearance and logical and goal directed thought process.  At a follow up individual psychotherapy session, he reported anger-related issues since service and the upcoming transition from having a routine to being unemployed and denied suicidal/homicidal ideation.  From December 2007 to February 2008 he attended six adjustment group sessions and individual therapy sessions thereafter.  In March 2008, the Veteran reported plans to begin job search after his daughter's wedding the following month.  In June 2008, the Veteran reported being married for 17 years and denied suicidal or homicidal ideation.  In July 2008, the Veteran appeared alert and oriented with no disturbance in formal thought processes, adequately groomed, and denied suicidal/homicidal ideation, plan, or intent.  In September 2008, the Veteran reported engaging in a recreational activity with a buddy.  At another session later that month, he reported having a very supportive family, to include his wife, not working, current symptoms of irritability, sleep impairment, lack of motivation, and anxiety.  He denied suicidal or homicidal thoughts and auditory or visual hallucinations, and demonstrated good hygiene, fluent speech with normal volume, and logical and goal directed thought process.  The treating physician characterized the Veteran's MDD as mild and recurrent.  In October 2008, he reiterated supporting home life and engaged in a social activity with a friend.  He reported helping his wife at work and appeared adequately groomed, alert and oriented, presented with logical and goal-directed behavior, and denied suicidal/homicidal ideation, plan, or intent.  In December 2008, he noted looking for help, still helping his wife with her work, and working around the house, and the VA physician continued a prior assessment of recurrent and mild MDD.  In March 2009, the Veteran reiterated irritability and his MDD was characterized as recurrent moderate.

In a March 2009 statement, the Veteran reported extreme moments of emotion ranging from despair to anger to paranoia.  He finds it difficult to concentrate on tasks that he previously would not have had difficulty with and experiences moments of anxiety during large social gatherings.

In a March 2009 VA Form 21-4138 (Statement in Support of Claim), submitted with the VA Form 9 (Appeal to the Board), the Veteran reported having panic attacks at least weekly, short-term memory issues, and difficulty establishing work/social relationships.
 
At the May 2009 VA examination for mental disorders, the Veteran reported continuing to experience increased irritability, anhedonia, lack of motivation, fatigue, some feelings of hopelessness regarding his physical condition, sleep impairment, poor concentration, as well as crying spells and road rage.  While he reported attending family and social outings with his wife, he described them as extremely anxiety provoking and experiencing panic attacks.  The Veteran also endorsed moderate difficulty in social functioning, evidenced by his avoiding crowds and panic attacks, as well as negative impact on occupational functioning due to ambivalence about seeking assistance through vocational rehabilitation because of confined to space, the crowd, and poor concentration.  Upon clinical evaluation, he was clean and appropriately dressed and demonstrated unremarkable speech and thought content, anxious mood, intact attention, mildly impaired immediate memory, normal remote and recent memory, and orientation to person, time, and place.  There were no findings of delusions, hallucinations, inappropriate behavior, or homicidal or suicidal thoughts, and the Veteran denied any past or present suicidal or homicidal ideation and his anxiety causing any functional impairment.  The VA examiner assigned a GAF score of 65 and concluded the Veteran's service-connected MDD was manifested by occasional decrease in work efficiency due to psychiatric symptomatology.

Subsequent VA treatment sessions from June 2009 to December 2009, show ongoing psychiatric treatment, to include anxiety, and irritability.  Specifically, in July 2009 he admitted to some fleeting homicidal ideation but denied plan/intent and demonstrated occasional difficulty staying on-track in conversation and some lack of insight.

As noted above, the May 2009 VA examiner assigned the Veteran a GAF score of 65.  The Board also acknowledges that VA treating physicians assigned the Veteran the following GAF scores: 53 (May 2008), 60 (March 2009), 57 (May 2009 and June 2009), 61 (June 2009, September 2009, and December 2009), and 65 (September 2009).

A score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. §§ 4.125, 4.130.  A score between 61 and 70 reflects mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  Higher scores correspond to better functioning of the individual.

After review of the pertinent evidence of record prior to February 19, 2010, as discussed above, the Board finds the evidence establishes the Veteran's service-connected MDD was not manifested by total occupational and social impairment due to such psychiatric symptomatology.  While he reported, in part, to having irritability, sleep impairment, lack of motivation, anxiety, agoraphobia, impulsivity, depressed mood, anger, anhedonia, fatigue, hopelessness, poor concentration, social discomfort, and paranoia, his overall psychiatric symptomatology did not rise to the level of severity, frequency, or duration to demonstrate more severe occupational and social impairment at any time during the appeal period to warrant a higher rating.  As such, an initial rating in excess of 70 percent is not warranted at any time prior to February 19, 2010.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

The Board is aware that the symptoms listed under the maximum rating of 100 percent are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Moreover, entitlement to such an evaluation requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the maximum rating of 100 percent for the entire initial appeal period from October 1, 2007 to February 18, 2010 but finds that it is rated appropriately.  The signs and symptoms manifested are contemplated by the currently assigned rating of 70 percent as they do not manifest with the severity required for a higher rating.

COPD

The Veteran filed his initial claim requesting service connection for COPD in May 2007.  In the November 2007 VA rating decision, service connection for COPD was granted because the disability manifested during his period of active service in June 2007.  The Veteran was assigned a 10 percent disability rating for the entire appeal period effective from October 1, 2007 (date following separation from service).  See 38 C.F.R. § 4.97, Diagnostic Code 6604.  In an October 2012 VA rating decision, the RO assigned a 30 percent disability rating effective from February 24, 2010.  Since the 10 and 30 percent disability ratings are not the maximums rating available prior to February 24, 2010 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  See AB, 6 Vet. App. at 35. 
The Board considers whether an initial rating in excess of 10 percent from October 1, 2007 to February 23, 2010 and in excess of 30 percent thereafter for COPD is warranted.

Diagnostic Code 6604 provides the following rating criteria for COPD: a 10 percent rating is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 percent rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating, the maximum available, is assigned for FEV-1 less than 40percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  See 38 C.F.R. § 4.97.

A.  10 percent prior to February 24, 2010

At the May 2009 VA examination for respiratory system, the Veteran's COPD was characterized with dyspnea and severe exertion and current treatment consisted of an inhaled bronchodilator (intermittent).  Upon clinical evaluation, pulmonary function test (PFT) results revealed FEV-1 of 90-percent predicted, DLCO (SB) 96-percent predicted, and FEV-1/FVC ratio of 0.74.  The VA examiner concluded these results were within normal limits and there were no findings of cor pulmonale, pulmonary hypertension, right ventricular hypertrophy, or a history of respiratory failure.

Review of VA treatment records dated from October 2007 to February 2010 document ongoing treatment for COPD, to include with an inhaler.  Specifically, an August 2009 record noted the Veteran has been breathing very well without the need of an inhaler.  Additionally, PFT results dated February 18, 2010 revealed FEV-1 of 84-percent predicted, DLCO (SB) 98-percent predicted, and FEV-1/FVC of 67 percent.  In a February 24, 2010 addendum, a VA physician summarized the Veteran demonstrated good effort and cooperation and lung volumes and diffusion capacity were within normal limits. 

After a review of the evidence discussed above prior to February 24, 2010, the Board finds that the Veteran's service-connected COPD was not manifested by at least FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  As a result, an initial rating in excess of 10 percent is denied prior to February 24, 2010 for service-connected COPD.  See 38 C.F.R. § 4.97, Diagnostic Code 6604.

B.  30 percent since February 24, 2010

At the February 2010 VA general medical examination, the Veteran reported continuing to smoke half a pack of cigarettes per day, no acute dyspnea on exertion, and rarely uses bronchodilators.  Clinical evaluation of the Veteran's chest revealed some occasional rhonchi that clears with coughing, good diaphragmatic excursion, and no evidence of wheezes or rales.  The VA examiner summarized the PFTs results (which were not documented in this report) as showing very mild degree of obstructive ventilator dysfunction evidenced by the mild reduction in the FEV-1/FVC ratio.

In the March 2011 VA Form 646, the Veteran's representative noted the Veteran had dyspnea and severe exertion and treats his COPD with albuterol inhaler and inhaled bronchodilator (intermittent).

At the April 2011 Board hearing, the Veteran reported his COPD had gotten worse, to include shortness of breath, and that his last PFT was two years prior.

In a May 2015 written brief, the Veteran's representative noted "the [V]eteran's post bronchodilator FEV1/FVC decreased to 67.  Prior to this date he had always been in the 74-76 range.  His FEV1/FVC is the most serious symptom for rating purposes."  Moreover, the Veteran reportedly was told "that his FEV/FV[C] had dropped to 51 during testing [which was] not fully acknowledged."

The December 2016 VA Social Work and Industrial Survey report is silent for any reported symptomatology or PFT testing for the service-connected COPD. 

Review of VA treatment records dated from February 24, 2010 to January 2017 also document ongoing treatment for COPD.  Specifically, on February 26, 2010, the VA physician noted the Veteran has "COPD [and] gets [shortness of breath] with heavy activity but otherwise doing fine [and] has combivent [medication] he uses every 3-4 days."  His COPD was noted as adequately controlled in August 2010 and November 2010, as well as with no issues and continued use of inhalers from February 2012 to February 2014.  Review of his cardiorespiratory system in February 2014 revealed shortness of breath, wheezing, and problems with breathing at times.  October 2016 PFT results revealed FEV-1 of 81-percent predicted, DLCO (SB) 138-percent predicted, and FEV-1/FVC ratio of 68.  The VA physician summarized the results as abnormal and advised the Veteran to stop smoking.  Moreover, his COPD was characterized as mild and stable in September 2016 and November 2016.

After a review of the evidence discussed above since February 24, 2010, the Board finds that the Veteran's service-connected COPD has not been manifested by at least FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  The current symptomatology includes occasional rhonchi, dyspnea, exertion, treatment with an inhaler, shortness of breath, wheezing, and difficulty breathing; nevertheless, such symptomatology is contemplated in the currently assigned 30 percent disability rating.  As a result, an initial rating in excess of 30 percent is denied since February 24, 2010 for service-connected COPD.  See 38 C.F.R. § 4.97, Diagnostic Code 6604.

Gallstones

The Veteran filed his initial claim requesting service connection for gallstones in May 2007.  In the November 2007 VA rating decision, service connection for gallstones was granted because they were found on a June 2007 x-ray report and confirmed by subsequent ultrasound testing.  The Veteran was assigned a noncompensable (0 percent) disability rating for the entire appeal period effective from October 1, 2007 (date following separation from service).  See 38 C.F.R. § 4.114, Diagnostic Code 7315.

The Board considers whether an initial compensable rating for gallstones is warranted at any time since October 1, 2007. 

Diagnostic Code 7315 provides for chronic cholelithiasis (rate as for chronic cholecystitis).  Diagnostic Code 7314 provides the following rating criteria for chronic cholecystitis: 0 percent when mild; 10 percent when moderate with gall bladder dyspepsia confirmed by X-ray technique and with frequent attacks (not over two or three a year) of gall bladder colic with or without jaundice; and 30 percent, the maximum available, when severe with frequent attacks of gall bladder colic.  See 38 C.F.R. § 4.114.

At the May 2009 VA examination for his gall bladder, the Veteran's diagnostic test results of the abdomen dated June 2007 (during active service) were record, and the VA examiner concluded asymptomatic incidental findings of gallstones.
 
At the February 2010 VA general medical examination, a review of the Veteran's abdomen was normal.  

At the April 2011 Board hearing, the Veteran reported experiencing some abdominal pain but unsure if it was related to his service-connected gallstones.  He also reported he has not been diagnosed with jaundice associated with his gallstones.

In a May 2015 written brief, the Veteran's representative noted the Veteran maintains his gallstone condition presents with nausea and vomiting.

The December 2016 VA Social Work and Industrial Survey report is silent for any reported symptomatology for the service-connected gallstones.

Review of VA treatment records dated from October 2007 to January 2017 are silent for any treatment or symptoms for the service-connected gallstones or associated abdominal pain.  In fact, the Board acknowledges the Veteran reported abdominal pain in June 2014 and December 2015; however, upon undergoing an upper endoscopy and colonoscopy in December 2015 he was assessed with a hiatal hernia and normal colonoscopy.

After a review of the evidence discussed above, the Board finds that the Veteran's service-connected gallstones have not been manifested by gall bladder dyspepsia or gall bladder colic or any other symptoms.  The Board acknowledges the Veteran's reported abdominal pain, nausea, and vomiting; however, the competent evidence of record does not indicate those symptoms are associated with the service-connected gallstones.  As a result, his current asymptomatic condition is contemplated in the currently assigned noncompensable (0 percent) rating and an initial compensable rating is denied for service-connected gallstones.  See 38 C.F.R. § 4.114, Diagnostic Code 7315.

Back Disability

The Veteran filed his initial claim requesting service connection for chronic low back pain, herniated disc, degenerative joint disease (DJD), and thoracic back pain in May 2007.  In the November 2007 VA rating decision, service connection for lumbar disc protrusion with S1 nerve root deficit (back disability) was granted and a 20 percent disability rating was assigned for the entire appeal period effective from October 1, 2007 (date following separation from service).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In an October 2012 VA rating decision, the RO assigned a 40 percent disability rating effective from October 1, 2007 and 20 percent effective from November 16, 2009.  Since the 40 and 20 percent disability ratings are not the maximums rating available prior to November 16, 2009 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  See AB, 6 Vet. App. at 35.

The Board considers whether an initial rating in excess of 40 percent from October 1, 2007 to November 15, 2009 and in excess of 20 percent thereafter for back disability is warranted 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes (Diagnostic Code 5243), a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating, the maximum available, is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

For VA compensation purposes under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Diagnostic Code 5243, Note (1).

IVDS is to be evaluated either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Disease and Injuries of the Spine (Diagnostic Codes 5235-5242), a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but less than 60 degrees, or combined range of motion of the lumbar spine not greater than 120 degrees, or muscle spasm, guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour; a 40 percent rating is warranted for forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent, the maximum available, is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees.  See 38 C.F.R. § 4.71a, Plate V.  

Ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

A.  Rating in Excess of 40 percent prior to November 16, 2009

Review of the evidentiary record from October 1, 2007 to November 15, 2009 does not indicate the service-connected back disability has been manifested by ankylosis to warrant a rating in excess of 40 percent.  The evidentiary record includes a February 2008 VA treatment record and May 2009 VA examination report which document active range of motion findings of the Veteran's lumbar spine.  In fact, the May 2009 VA examiner specifically documented no findings of ankylosis of or incapacitating episodes due to the Veteran's spine.

Given that the Veteran is already in receipt of the schedular maximum for limitation of motion of the lumbar spine prior to November 16, 2009, inquiry into the DeLuca factors is moot for that appeal period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Johnston v. Brown, 10 Vet. App. 80, 87 (1997).

B.  Rating in Excess of 20 percent since November 16, 2009

At the November 2009 VA examination for the spine, the Veteran reported his low back is a constant dull, sometimes with pressure, and constant low back pain.  Upon clinical evaluation, he demonstrated forward flexion of the lumbar spine to 90 degrees with pain from 60 to 90 degrees and no decrease in flexion or function after repetitive forward flexions.  He demonstrated normal musculature with no postural abnormalities or fixed deformities, to include ankylosis.  

At the February 2010 VA general medical examination, the Veteran reported he has had multiple times of incapacitation due to his back "going out on him;" however, there was no indication that bed rest was prescribed by a physician for those reported instances.  He also reported acute onset of pain following a bending or lifting movement with episodes occurring 2-3 times per year.  Upon clinical evaluation, he demonstrated forward flexion of the lumbar spine to 90 degrees with mild discomfort and tenderness. 

In a March 2011 statement, the Veteran's wife reported observing the Veteran's increased aggravation of lower back pain. 

At the April 2011 Board hearing, the Veteran reported his back gets aggravated with an activity, such as trying to lift something or moving a piece of furniture.  He reported on one occasion a couple of months ago that he took a step outside in his yard and collapsed because his "back went out."  He could not get out of bed for five days, drive for more than a week thereafter, or sit.  Since separation from service, whenever such instances occur, he self-treats with medication and lying in bed and does not seek medical treatment.  The Veteran also reported flare ups of back pain. 

In a May 2015 written brief, the Veteran's representative noted the Veteran contends his back disability presents with additional functional limitation of range of motion with pain and weakness in returning to an upright position without pain, which was not fully addressed by the previous VA examination report.

At the December 2016 VA Social and Industrial Survey, through telephone interview, the Veteran reported chronic back pain and loss of physical functioning. 

Additionally, review of VA treatment records dated from November 2009 to January 2017 document ongoing complaints and treatment for back pain and falling due to his back.  Specifically, in April 2010 he reported his back "gave out" on him three weeks ago while simply walking and could not walk for three days.  During that same month he reported central low back pain, recent flare-up pain after lifting an AC unit and housebound and did not drive for five days as a result.  April 2012 MRI results of the lumbar spine revealed minor abnormality.  At the February 2014 neurosurgery consultation, the Veteran reported approximately 15 recurrent episodes of back pain since service and relieved with exercise, a TENS unit, medications, and bed rest of which was not noted as prescribed by a treating physician.  The Veteran also demonstrated lumbar forward flexion within full limits in April 2014 and June 2014, but limited with guarding in November 2015.  Unfortunately, these most recent range of motion findings were not documented in degrees.  

After a review of the evidence discussed above since November 16, 2009, the Board finds that the Veteran's service-connected back disability has not been manifested by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, forward flexion of the lumbar spine to 30 degrees or less, or ankylosis.  The current symptomatology includes dullness, pressure, pain, giving out, tenderness, difficulty getting out of bed, bending, and lifting, and ongoing treatment with self-bed rest, TENS unit, medication; nevertheless, such symptomatology is contemplated in the currently assigned 20 percent disability rating.  As a result, an initial rating in excess of 20 percent is denied since November 16, 2009 for service-connected back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Next, with regard to the appeal period since November 16, 2009, the Veteran's disability picture is not more closely approximated by an increased rating based on the presence of additional functional loss based on the criteria set forth in 38 C.F.R. §§ 4.40 4.45, and the holdings in DeLuca, 8 Vet. App. at 206. 

After a review of the evidence discussed above, the Board finds that the functional equivalent of incapacitating episodes, forward flexion to 30 degrees or less, or ankylosis is not shown at any time since November 16, 2009.  Such findings are not shown, even when considering the Veteran's reported symptomatology for the lumbar spine.  The Veteran's reported symptomatology do not, when viewed in conjunction with the medical evidence, tend to establish additional limitations of motion to the degree that would warrant a rating in excess of 20 percent for the service-connected back disability at any time during the appeal period since November 16, 2009 under 38 C.F.R. §§ 4.40, 4.45, and the holdings in DeLuca.

Lastly, with regard to both appeal periods, the Board considers whether a separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1). 

At the outset, the Board notes that service connection for prostatism (previously claimed by the Veteran as bladder problems) was granted in a January 2010 VA rating decision because the disability was deemed to be directly related to his military service, to include complaints of infrequent difficulty in emptying his bladder beginning in January 2007.  Additionally, service connection for erectile dysfunction was granted in an August 2012 VA rating decision as secondary to his service-connected prostatism.

On the other hand, review of the evidentiary record shows the Veteran's complaints of radicular pain from his back to the lower extremities during VA examinations and treatment sessions; however, he was not initially diagnosed with lumbar radiculopathy until August 2014 as noted in a VA treatment record.  As a result, the Board finds that the Veteran's lumbar radiculopathy is associated with the service-connected back disability and the Veteran has not been diagnosed with any other neurological abnormality associated with the service-connected back disability.  A separate rating for lumbar radiculopathy is granted.  

Bilateral Hip Osteoarthritis

The Veteran filed his initial claim requesting service connection for bilateral hip osteoarthritis in May 2007.  In the November 2007 VA rating decision, service connection for bilateral hip osteoarthritis was granted because the disability was deemed to be directly related to his military service, to include treatment for hip conditions beginning in October 2006.  The Veteran was assigned 10 percent disability ratings for painful motion for the entire appeal period effective from October 1, 2007 (date following separation from service).  See 38 C.F.R. § 4.71a, Diagnostic Code 5252-5003.

The Board considers whether an initial rating in excess of 10 percent for bilateral hip osteoarthritis is warranted at any time since October 1, 2007.

Diagnostic Code 5252 (limitation of flexion of the thigh) provides a 10 percent rating when limited to 45 degrees; 20 percent rating when limited to 30 degrees; 30 percent rating when limited to 20 degrees; and 40 percent rating, the maximum available, when limited to 10 degrees.  See 38 C.F.R. § 4.71a.  For VA compensation purposes, normal range of motion for hip flexion is from 0 to 125 degrees and for hip abduction is from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5003 provides that degenerative arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation of motion, a 20 percent rating, the maximum available, is assigned for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a.

In a March 2009 statement, the Veteran reported chronic pain in both hips.  Specifically, he had shooting pains in the right hip after sitting down, rising from seating position, and walking, accompanied by a cracking/popping like sensation.  He also explained that on rare occasions while driving he experiences severe shooting pains from his right foot into the hip.

In the March 2009 statement attached to his substantive appeal, the Veteran reported tenderness to the touch of his right hip.

At the May 2009 VA joints examination, the Veteran reported ongoing right hip discomfort, to include popping in and out, and no problems with the left hip.  Summary of right hip symptoms included giving way, pain, stiffness, weakness, decreased speed of joint motion, daily or more often episodes of dislocation or subluxation, and tenderness.  Summary of left hip symptoms was silent for any positive findings.  Upon clinical evaluation he demonstrated flexion of the right hip to 120 degrees with pain and flexion of the left hip to 125 degrees without pain, and there were no additional limitations following three repetitions.  Moreover, the Veteran demonstrated right abduction to 40 degrees, left abduction to 45 degrees, and there were no findings of ankylosis.

At the February 2010 VA general medical examination, the Veteran reported mild discomfort along the anterior pelvic brim bilaterally, usually better with popping his hip, with sudden release of muscle tension and pain.  Upon clinical evaluation he demonstrated flexion of the right and left hips to 125 degrees with mild tenderness along the insertion of the hip flexor muscles and the anterior pelvic brim, and there were no additional limitations following two repetitions related to pain, fatigue, incoordination, weakness, or lack of endurance.  Moreover, the Veteran demonstrated right and left abduction to 45 degrees.

In the March 2011 VA Form 646, the Veteran's representative noted the Veteran's continuous daily treatment for his bilateral hip pain with hydrocodone. 
At the April 2011 Board hearing, the Veteran reported his bilateral hip condition has worsened evidenced by more stabbing pains through the left hip from normal activities, achy pain in both hips, and popping in the right hip.  He also reported that during periods of flare up from the right hip he has been immobile, and he experiences radiating pain from his hips and pain after walking approximately one block.

In a May 2015 written brief, the Veteran's representative noted the Veteran maintains his hip condition is more severe and has constant pain and irritation after walking and standing for periods of time.  The Veteran also asserts his hip pain and irritation prevents abduction at times during flare ups after walking, standing, or sitting for periods of time.

The December 2016 VA Social Work and Industrial Survey report is silent for any reported symptomatology for the service-connected bilateral hip osteoarthritis. 

Review of VA treatment records dated from October 2007 to January 2017 document ongoing complaints of hip pain.  Specifically, pain in hips was noted in October 2007, January 2008, and October 2008.  In March 2008, the Veteran reported having good and bad days performing lower extremity dressing with bending at the hip.  In July 2012 he reported pain in the hips, and February 2014 records documented the Veteran's report of low back pain radiating into left hip and that he demonstrated good range of motion in both hip joints.  April 2014 and June 2014 records further noted adequate range of motion without tenderness, effusion, warmth, or erythema for multiple joints, to include the hips.  Unfortunately, these most recent range of motion findings were not documented in degrees.  Moreover, the Veteran reported pain radiating to the lateral hips in august 2014, chronic (unspecified) hip pain in September 2015, and there were positive findings for bone pain mainly in the hips in March 2014, May 2014, June 2014, December 2014, and June 2015.

After a review of the evidence discussed above, the Board finds that the Veteran's service-connected bilateral hip osteoarthritis have not been manifested by at least flexion limited to 30 degrees or less or x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  The current symptomatology includes pain, cracking/popping sensation, tenderness, discomfort, giving way, stiffness, weakness, decreased speed of joint motion, daily treatment with hydrocodone, and achiness; nevertheless, such symptomatology is contemplated in the currently assigned 10 percent disability ratings.  As a result, initial ratings in excess of 10 percent are denied for service-connected bilateral hip osteoarthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252-5003.

Next, the Board finds that no other Diagnostic Codes pertaining to the hip and thigh afford the Veteran higher disability evaluations for his service-connected bilateral hip osteoarthritis.  After a review of the evidence discussed above, there were no findings of ankylosis of either hip, limitation of abduction beyond 10 degrees, flail joint of either hip, or impairment of either femur to warrant higher ratings under Diagnostic Codes 5250, 5253, 5254, or 5255, respectively.  See 38 C.F.R. § 4.71a; See Dorland's Illustrated Medical Dictionary 722 (31st ed. 2007) (defining "flail" as exhibiting abnormal or paradoxical mobility, as flail joint).

Lastly, with regard to the entire initial appeal period since October 1, 2007, the Veteran's disability picture is not more closely approximated by an increased rating based on the presence of additional functional loss based on the criteria set forth in 38 C.F.R. §§ 4.40 4.45, 4.59, and the holdings in DeLuca, 8 Vet. App. at 206.  In fact, as noted above, the currently assigned 10 percent disabilities ratings were assigned in the November 2007 VA rating decision based on painful motion.

After a review of the evidence discussed above, the Board finds that the functional equivalent of flexion limited to 30 degrees or less or x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations is not shown at any time since October 1, 2007.  Such findings are not shown, even when considering the Veteran's reported symptomatology for the hips.  The Veteran's reported symptomatology does not, when viewed in conjunction with the medical evidence, tend to establish additional limitations of motion to the degree that would warrant an initial rating in excess of 10 percent for the service-connected bilateral hip osteoarthritis at any time during the appeal period since October 1, 2007 under 38 C.F.R. §§ 4.40, 4.45, 4.59 and the factors set forth in DeLuca.

Patellofemoral Syndrome of the Knees

The Veteran filed his initial claim requesting service connection for bilateral knee pain in May 2007.  In the November 2007 VA rating decision, service connection for patellofemoral syndrome of the knees was granted and the Veteran was assigned a noncomopensable (0 percent) disability rating for the entire appeal period effective from October 1, 2007.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In an October 2012 VA rating decision, the RO assigned a 10 percent disability rating effective from February 25, 2010.  Since the 0 and 10 percent disability ratings are not the maximum ratings available prior to February 25, 2010 or thereafter, these issues have been returned to the Board and listed on the title page accordingly.  See AB, 6 Vet. App. at 35.

The Board considers whether an initial compensable rating prior to February 25, 2010 and in excess of 10 percent for patellofemoral syndrome of the knees is warranted.

Diagnostic Code 5260 (limitation of flexion of the leg) provides a noncompensable (0 percent) rating when flexion is limited to 60 degrees; 10 percent rating when flexion is limited to 45 degrees; 20 percent rating when flexion is limited to 30 degrees; and 30 percent rating, the maximum available, when flexion is limited to 15 degrees.  Id.  For VA compensation purposes, normal range of motion for the knee is flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5261 (limitation of extension of the leg) provides a 10 percent (compensable) rating when extension is limited to 10 degrees; 20 percent rating when extension is limited to 15 degrees; 30 percent rating when extension is limited to 20 degrees; 40 percent rating when extension is limited to 30 degrees; and 50 percent rating when extension is limited to 45 degrees.  Id.  For VA compensation purposes, normal range of motion for the knee is extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

A.  Compensable Rating Prior to February 25, 2010 

In a March 2009 statement, the Veteran reported increased pain and partial loss of mobility in the right knee and shooting pains through the knee when straightening the right leg.  He also reported difficulty bearing weight on the right knee at times.  He also explained that on rare occasions while driving he experiences severe shooting pains from his right foot into the knee.

In a March 2009 statement attached to his substantive appeal, the Veteran reported his knees hurt to bend, swelled, and were laterally unstable.

At the May 2009 VA joints examination, the Veteran reported the right knee as worse with stiffness, popping, and locking and the left knee with stiffness, achiness, and slight swelling.  Summary of bilateral knee symptoms included stiffness and no episodes of dislocation or subluxation, locking episodes, pain, giving way, weakness, or instability.  Upon clinical evaluation, he demonstrated bilateral flexion to 140 degrees and bilateral extension to 0 degrees with no painful motion or additional limitation following three repetitions.  There were positive findings of crepitation, but no findings of bilateral grinding, instability, patellar abnormality, or meniscus abnormality.

VA treatment records dated from October 2007 to February 2010 document the following: pain in (unspecified) knee in October 2007, right knee arthralgia and adequate range of motion without tenderness, effusion, warmth or erythema for multiple joints, to include the knees, in February 2008, and issuance of a knee brace in October 2008 and April 2009.  Unfortunately, the February 2008 range of motion findings were not documented in degrees.

After a review of the evidence discussed above prior to February 25, 2010, the Board finds that the Veteran's service-connected patellofemoral syndrome of the knees were not manifested by at least flexion limited to 45 degrees or less.  The symptomatology included pain, arthralgia, difficulty bearing weight, swelling, stiffness, popping, locking, and achiness; nevertheless, such symptomatology was contemplated in the assigned noncompensable (0 percent) ratings.  As a result, initial compensable ratings are denied prior to February 25, 2010 for service-connected patellofemoral syndrome of the knees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Board also considers whether initial compensable ratings prior to February 25, 2010 are warranted in this case under additional rating criteria for the knees: Diagnostic Code 5256 (ankylosis), Diagnostic Code 5258 (symptomatic dislocation of semilunar cartilage with frequent episodes of pain, locking and effusion into the joint), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5261 (limitation of extension), and Diagnostic Code 5262 (impairment of tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a.  After a review of the evidence discussed above, to include the Veteran's lay statements, these conditions are not shown on examination and application of these Diagnostic Codes is not warranted.  Moreover, arthritis has not been clinically established, so the provisions of Diagnostic Code 5003 are not for application.

B.  Rating in Excess of 10 Percent Since February 25, 2010 

At the February 2010 VA general medical examination, the Veteran reported occasional aching and stiffness in the knees, usually in the morning or with cold damp weather.  Upon clinical evaluation, he demonstrated bilateral flexion to 140 degrees, bilateral extension to 0 degrees, and stability with negative Lachman's and McMurray's tests.  There were also no findings of heat, redness, swelling, or tenderness, or additional limitations with two repetitions as related to pain, fatigue, incoordination, weakness, or lack of endurance.  The VA examiner rendered a diagnosis of patellofemoral pain syndrome of both knees.  

At the April 2011 Board hearing, the Veteran reported use of a prescribed brace for the right knee and occasionally uses a sleeve on the left knee.  He also reported the right knee pops, chatters, clangs, and gives out or buckles while walking on uneven ground, the right knee rarely locks, and he falls approximately twice a month due to his knees.

In a May 2015 written brief, the Veteran's representative noted the Veteran has reported popping, stiffening, and motion limited by pain and weakness causing him to utilize a cane and stop for rest.

The December 2016 VA Social Work and Industrial Survey report is silent for any reported symptomatology for the service-connected patellofemoral syndrome of the knees. 

VA treatment records dated from February 2010 to January 2017 documented the following: (unspecified) knee occasionally gives out after being numb in August 2010, pain in both knees in July 2012, and adequate range of motion without tenderness, effusion, warmth, or erythema for multiple joints, to include the knees, in April 2014 & June 2014.  Unfortunately, those range of motion findings were not documented in degrees.

After a review of the evidence discussed above since February 25, 2010, the Board finds that the Veteran's service-connected patellofemoral syndrome of the knees have not been manifested by at least flexion limited to 30 degrees or less.  The current symptomatology includes aching, stiffness, popping, pain, and occasionally gives out; nevertheless, such symptomatology is contemplated in the currently assigned 10 percent disability ratings.  As a result, initial ratings in excess of 10 percent are denied since February 25, 2010 for service-connected patellofemoral syndrome of the knees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Board also considers whether initial ratings in excess of 10 percent since February 25, 2010 are warranted in this case under additional rating criteria for the knees: Diagnostic Code 5256 (ankylosis), Diagnostic Code 5258 (symptomatic dislocation of semilunar cartilage with frequent episodes of pain, locking and effusion into the joint), Diagnostic Code 5261 (limitation of extension), and Diagnostic Code 5262 (impairment of tibia and fibula).  38 C.F.R. § 4.71a.  After a review of the evidence discussed above, to include the Veteran's lay statements, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  Moreover, arthritis has not been clinically established, so the provisions of Diagnostic Code 5003 are not for application.

Lastly, with regard to the entire initial appeal period since October 1, 2007, the Veteran's disability picture is not more closely approximated by an increased rating based on the presence of additional functional loss based on the criteria set forth in 38 C.F.R. §§ 4.40 4.45, and the holdings in DeLuca, 8 Vet. App. at 206. 

After a review of the evidence discussed above, the Board finds that the functional equivalent of flexion limited to 45 degrees or less is not shown at any time prior to February 25, 2010 or thereafter.  Such findings are not shown, even when considering the Veteran's reported symptomatology for both knees.  The Veteran's reported symptomatology do not, when viewed in conjunction with the medical evidence, tend to establish additional limitations of motion to the degree that would warrant an initial compensable rating prior to February 25, 2010 or in excess of 10 percent thereafter for the service-connected patellofemoral syndrome of the knees under 38 C.F.R. §§ 4.40, 4.45, and the holdings in DeLuca.

C. Separate Ratings for Instability

As noted above, the Veteran had subjective complaints of instability and used a knee brace.  Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As a result of the Veteran's competent, credible subjective complaints of instability and use of a brace, separate 10 percent ratings are warranted for instability of the left and right knees.  However, also as noted above, the Veteran's knees were stable upon clinical testing.  Therefore, the instability is not more nearly approximated by the 20 percent criteria.  

Bilateral Ankle Sprains

The Veteran filed his initial claim requesting service connection for bilateral ankle pain in May 2007.  In the November 2007 VA rating decision, service connection for a right and left ankle sprain was granted and the Veteran was assigned a noncompensable (0 percent) disability rating for the entire appeal period effective from October 1, 2007.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271. 
In an October 2012 VA rating decision, the RO assigned a 10 percent disability rating effective from April 12, 2011 for the right ankle.  Since the 0 and 10 percent disability ratings are not the maximums rating available prior to April 12, 2011 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  See AB, 6 Vet. App. at 35.

The Board considers whether an initial compensable rating from October 1, 2007 to April 11, 2011 and in excess of 10 percent thereafter for right ankle sprain is warranted.  The Board also considers whether an initial compensable rating or left ankle sprain is warranted at any time since October 1, 2007.

Diagnostic Code 5271 provides the following rating criteria for limitation of motion of the ankle: a 10 percent rating for moderate limited motion and 20 percent, the maximum available, for marked limited motion.  For VA compensation purposes, normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The rating schedule does not define the terms "moderate" or "marked," as used in Diagnostic Code 5271 to describe the degree of deformity of the ankle.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.

A.  Right Ankle

i. Compensable Rating Prior to April 12, 2011

In a March 2009 statement, the Veteran reported increased pain and stiffness in the right ankle and occasional sudden and severe shooting pains in the right ankle.  He also explained that on rare occasions while driving he experiences severe shooting pains from his right foot into the ankle.

In a March 2009 statement attached to the substantive appeal, the Veteran reported occasional shooting pains in the right ankle, particularly so bad that he cannot apply pressure to use the brake pedal while driving. 
At the May 2009 VA joints examination, the Veteran his right ankle worse with popping and swelling.  Summary of ankle symptoms included stiffness and no episodes of giving way, instability, pain, weakness, locking episodes, or episodes of dislocation or subluxation.  Upon clinical evaluation, the Veteran demonstrated right ankle dorsiflexion to 20 degrees and plantar flexion to 45 degrees with no painful motion, additional limitation following three repetitions, or ankylosis.  There were no findings of instability or tendon abnormality.

At the February 2010 VA general medical examination, the Veteran reported his ankles were doing well at the present time.  Upon clinical evaluation, he demonstrated right ankle dorsiflexion to 20 degrees, plantar flexion to 45 degrees, inversion to 30 degrees, and eversion to 20 degrees, ability to walk on his heels and toes, squat and perform a football stance with mild discomfort.  There were also no findings of heat, redness, swelling, tenderness, or additional limitations with two repetitions as related to pain, fatigue, incoordination, weakness, or lack of endurance.  The VA examiner rendered a diagnosis of right ankle sprain, normal examination.    

VA treatment records dated from October 2007 to April 2011 document the following: pain in ankles in October 2007, pain in (unspecified) ankle in April 2009, adequate range of motion without tenderness, effusion, warmth, or erythema for multiple joints, to include the ankles, in February 2008, and pain in (unspecified) ankle in October 2008, June 2010, November 2010, and April 2011.  Unfortunately, the February 2008 range of motion finding was not documented in degrees.

ii. Rating in Excess of 10 Percent Since April 12, 2011

At the April 2011 Board hearing, the Veteran reported experiencing an achy and semi-burning sensation in the ankles.  With regard to the right ankle, he reported driving incidents of experiencing a lack of support, like giving out, when quickly braking.  He also reported his right ankle makes "all kinds of snapping and crackling and popping" sounds and stiffens.

In a May 2015 written brief, the Veteran's representative noted the Veteran reports walking with an abnormal gait and overcompensating for each ankle by shifting his body to reduce the weight bearing and pain.

The December 2016 VA Social Work and Industrial Survey report is silent for any reported symptomatology for the service-connected right ankle sprain. 

VA treatment records dated from April 2011 to January 2017 document the following: pain in (unspecified) ankle in April 2012 and June 2012, pain in ankles in July 2012, and adequate range of motion without tenderness, effusion, warmth, or erythema for multiple joints, to include the ankles, in April 2014 and June 2014.  Unfortunately, those range of motion findings were not documented in degrees.

After a review of the evidence discussed above prior to April 12, 2011, the Board finds that the Veteran's service-connected right ankle sprain was not manifested by at least moderate limited motion.  The symptomatology included pain, stiffness, popping, and swelling; nevertheless, such symptomatology is contemplated in the assigned noncompensable (0 percent) rating.  As a result, initial compensable rating is denied prior to April 12, 2011 for service-connected right ankle sprain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Moreover, after a review of the evidence discussed above since April 12, 2011, the Board finds that the Veteran's service-connected right ankle sprain has not been manifested by at least marked limited motion.  The current symptomatology includes achiness, burning sensation, lack of support, and pain; nevertheless, such symptomatology is contemplated in the currently assigned 10 percent disability rating.  As a result, an initial rating in excess of 10 percent is denied since April 12, 2011 for service-connected right ankle sprain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

B.  Left Ankle

In a March 2009 statement attached to the substantive appeal, the Veteran reported painful motion in the left ankle. 
The May 2009 VA joints examination report noted summary of ankle symptoms included stiffness and no episodes of giving way, instability, pain, weakness, locking episodes, or episodes of dislocation or subluxation.  There were no findings of instability or tendon abnormality.  Upon clinical evaluation, the Veteran demonstrated left ankle dorsiflexion to 20 degrees and plantar flexion to 45 degrees with no painful motion, additional limitation following three repetitions, or ankylosis. 

At the February 2010 VA general medical examination, the Veteran reported his ankles were doing well at the present time.  Upon clinical evaluation, he demonstrated left ankle dorsiflexion to 20 degrees, plantar flexion to 45 degrees, inversion to 30 degrees, and eversion to 20 degrees, ability to walk on his heels and toes, squat and perform a football stance with mild discomfort.  There were also no findings of heat, redness, swelling, tenderness, or additional limitations with two repetitions as related to pain, fatigue, incoordination, weakness, or lack of endurance.  The VA examiner rendered a diagnosis of left ankle sprain, normal examination.    

At the April 2011 Board hearing, the Veteran reported experiencing an achy and semi-burning sensation, as well as pain, in the ankles. 

As noted above, in the May 2015 written brief, the Veteran's representative noted the Veteran reports walking with an abnormal gait and overcompensating for each ankle by shifting his body to reduce the weight bearing and pain.

The December 2016 VA Social Work and Industrial Survey report is silent for any reported symptomatology for the service-connected left ankle sprain. 

VA treatment records dated from October 2007 to January 2017 document the following: pain in ankles in October 2007 and July 2012, pain in (unspecified) ankle in October 2008, April 2009, June 2010, November 2010, April 2011, April 2012, and June 2012, and adequate range of motion without tenderness, effusion, warmth, or erythema for multiple joints, to include the ankles, in February 2008, April 2014, and June 2014.  Unfortunately, these range of motion findings were not documented in degrees.

After a review of the evidence discussed above, the Board finds that the Veteran's service-connected left ankle sprain has not been manifested by at least moderate limited motion.  The current symptomatology includes pain, stiffness, and difficulty driving; nevertheless, such symptomatology is contemplated in the currently assigned noncompensable (0 percent) rating.  As a result, an initial compensable rating is denied for service-connected left ankle sprain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252-5271.

With regard to the entire initial appeal period since October 1, 2007, the Board also considers whether higher initial ratings are warranted in this case under additional rating criteria for the ankles: Diagnostic Code 5270 (ankylosis), Diagnostic Code 5272 (ankylosis of subastrangalar or tarsal joint), Diagnostic Code 5273 (malunion of os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy).  38 C.F.R. § 4.71a.  After a review of the evidence discussed above, to include the Veteran's lay statements, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  Moreover, arthritis has not been clinically established, so the provisions of Diagnostic Code 5003 are not for application.

Lastly, the Veteran's disability picture for the entire initial appeal period since October 1, 2007 is not more closely approximated by increased ratings based on the presence of additional functional loss based on the criteria set forth in 38 C.F.R. §§ 4.40 4.45, and the holdings in DeLuca, 8 Vet. App. at 206. 

After a review of the evidence discussed above, the Board finds that the functional equivalent of moderate or marked limited motion was not and has not been shown at any time prior to April 12, 2011 or thereafter.  Such findings are not shown, even when considering the Veteran's reported symptomatology for the bilateral ankle sprains.  The Veteran's reported symptomatology do not, when viewed in conjunction with the medical evidence, tend to establish additional limitations of motion to the degree that would warrant initial compensable ratings or in excess of 10 percent for the service-connected bilateral ankle sprains at any time during the appropriate appeal periods under 38 C.F.R. §§ 4.40, 4.45, and the holdings in DeLuca.

Additional Considerations for Higher Initial Ratings

Lastly, with regard to both issues on appeal, the Board has considered the Veteran's reported history of symptomatology related to the service-connected MDD, COPD, gallstones, back disability, bilateral hip osteoarthritis, patellofemoral syndrome of the knees, and bilateral ankle sprains.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran is not competent to identify specific level of his service-connected psychiatric, respiratory, digestive, and musculoskeletal disabilities according to the appropriate Diagnostic Codes and relevant rating criteria.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered the possibility of staged ratings and finds that the schedular rating for the service-connected disabilities on appeal have been in effect for appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

TDIU, to Include SMC

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is any present impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  The determination as to whether TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor in evaluating unemployability.  38 C.F.R. §§ 3.341, 4.19.  The Veteran's service-connected disabilities, employment history, education and vocational attainment, and all other factors bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

From October 1, 2007 to November 5, 2008, the Veteran was service-connected for MDD at 70 percent disabling, back disability at 40 percent disabling, COPD at 10 percent disabling, bilateral hip osteoarthritis each at 10 percent disabling, and the following at 0 percent disabling: gallstones, bilateral ankle sprains, and patellofemoral syndrome of the knees.

From November 6, 2008 to March 29, 2009, the Veteran was service-connected for MDD at 70 percent disabling, back disability at 40 percent disabling, COPD at 10 percent disabling, bilateral hip osteoarthritis each at 10 percent disabling, residuals of acromioclavicular joint separation (hereinafter "right shoulder disability") at 10 percent disabling, and the following at 0 percent disabling: gallstones, bilateral ankle sprains, patellofemoral syndrome of the knees, cervical strain, bilateral pes planus, bilateral foot hallux valgus with metatarsalgia, and prostatism.

From March 30, 2009 to November 15, 2009, the Veteran was service-connected for MDD at 70 percent disabling, back disability at 40 percent disabling, COPD at 10 percent disabling, bilateral hip osteoarthritis each at 10 percent disabling, residuals of acromioclavicular joint separation (hereinafter "right shoulder disability") at 10 percent disabling,  and the following at 0 percent disabling: gallstones, bilateral ankle sprains, patellofemoral syndrome of the knees, cervical strain, bilateral pes planus, bilateral foot hallux valgus with metatarsalgia, prostatism, and constipation associated with right hip osteoarthritis.

From November 16, 2009 to February 18, 2010, the Veteran was service-connected for MDD at 70 percent disabling, back disability at 20 percent disabling, COPD at 10 percent disabling, bilateral hip osteoarthritis each at 10 percent disabling, residuals of acromioclavicular joint separation (hereinafter "right shoulder disability") at 10 percent disabling,  and the following at 0 percent disabling: gallstones, bilateral ankle sprains, patellofemoral syndrome of the knees, cervical strain, bilateral pes planus, bilateral foot hallux valgus with metatarsalgia, prostatism, and constipation associated with right hip osteoarthritis.

The combined disability evaluation is 90 percent prior to February 19, 2010 and 100 percent thereafter.  See 38 C.F.R. § 4.25.

Pursuant to 38 C.F.R. § 4.16(a) where one and two or more service-connected disabilities are present, the Board finds the Veteran meets the minimum percentage requirements for consideration of a TDIU on a schedular basis from October 1, 2007 to February 19, 2010 .

As a result, the Board considers whether there is evidence to warrant assignment of a schedular TDIU rating on a schedular basis, pursuant to 38 C.F.R. § 4.16(a), from October 1, 2007 to February 18, 2010.  Then, the Board considers whether there is evidence to warrant assignment of SMC at any time thereafter.

In a November 2008 statement, the Veteran's wife reported he has not worked for over a year due to his chronic back pain.

In a March 2009 statement attached to the substantive appeal, the Veteran reported serving as a vehicle mechanic during his 20 years of active service.  Since service, he sought and received employment from Watt/Spohn Hospital.  His duties included inventory, light lifting, and restocking.  Nevertheless, two weeks into employment he resigned because collapsed with shooting pains through his back while performing his duties.  He reported being crippled with severe spasms and pain, confirmed to bed for several days, and has been unemployed since.

The May 2009 VA musculoskeletal and respiratory examination reports document the Veteran's employment history reflects current retirement from the Army due to eligibility by age or duration of work.  The VA examiner concluded the service-connected back disability has moderate effects on the following usual daily activities: chores, shopping, exercise, sports, recreation, and traveling.  The VA examiner also concluded the service-connected bilateral hips, knees, ankles, gallstones, and COPD have no effect on the Veteran's usual daily activities.

At the May 2009 VA mental disorders examination, the Veteran reported he tried to work as a civilian when he retired from active service at Watt/Spohn Universal as a stocker but injured his back, had to quit, and has not maintained employment since then.  The Veteran also reported negative impact on occupational functioning as he has been ambivalent about seeking assistance through vocational rehabilitation due to concern of being able to sit through a class in a confined and crowded space, having poor concentration, and experiencing short-term memory deficits.  As previously noted, the VA examiner concluded the service-connected MDD manifested, in part, occasional decrease in work efficiency.

The November 2009 VA musculoskeletal examination report documented the Veteran began to work as a merchandizer, specifically bending and picking up merchandise and quit due to back pain.  Following the examinations, the VA examiner concluded the service-connected right shoulder disability, cervical strain, and back disability have no effect on the Veteran's occupation or usual daily activities.

VA treatment records document the Veteran retired from the United States Army and has been unemployed since separation from active service in September 2007.  In September 2008, the Veteran reported expecting to eventually get a job and returning to work.  The Veteran also reported helping his wife at her place of employment in October 2008 and that he is looking for work in December 2008.

The Board acknowledges the Veteran's reported symptomatology of his service-connected disabilities.  Specifically, he reported leaving his civilian employment as a merchandiser for two weeks shortly after separation from active service in September 2007 due to pain from his service-connected back disability and has been unemployed since.  Moreover, the May 2009 VA examiner noted the service-connected back disability causes the Veteran moderate effects on some usual daily activities and service-connected MDD causes occasional decrease in work efficiency.  Nevertheless, the Veteran has reported helping his wife at her place of employment and VA examiners concluded the service-connected back, hips, knees, ankles, gallstones, COPD, cervical strain, and right shoulder disabilities have no effect on his usual daily activities.

After a full review of the record, the Board finds that the evidence is against the claim for a TDIU on a schedular basis any time prior to February 19, 2010.  The pertinent evidence of record during this appeal period, as discussed above, does not demonstrate that all of the Veteran's service-connected disabilities (gall stones, bilateral ankle sprains, patellofemoral syndrome of the knees, back disability, COPD, MDD, pes planus, cervical strain, right shoulder disability, bilateral hip osteoarthritis, prostatism, and constipation associated with right hip osteoarthritis), alone, were of sufficient severity to render him unable to secure or follow substantially gainful employment.

Next, the Board considers whether there is evidence to warrant assignment of SMC at any since February 19, 2010.

Of relevance to the instant claim, SMC is payable at the housebound rate where the Veteran has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i). 

Generally, subsection 1114(s) benefits are not available to a veteran whose total disability rating is based on multiple disabilities, none of which is rated as 100 percent disabling.  That said, TDIU may satisfy the total rating element under section 1114(s), but only when that award is predicated on a single disability, rather than on multiple service-connected disorders.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (noting the circumstances under which a disorder, while rated less than 100 percent disabling, satisfies the requirement of "service-connected disability rated as total" for section 1114(s) purposes). 

In the October 2012 VA rating decision, the RO assigned a 100 percent disability rating for MDD effective from February 19, 2010 and SMC payable at the housebound rate effective from February 24, 2010.  During the period from February 19, 2010 to February 23, 2010, the Veteran's remaining service-connected disabilities of back disability (20 percent), COPD (10 percent), and bilateral hip osteoarthritis (20 percent) combined to 40 percent disabling.  See 38 C.F.R. § 4.25.  As a result, consideration of TDIU based on a single service-connected disability (other than MDD) at 60 percent and SMC at the housebound rate is not warranted in this case from February 19, 2010 to February 23, 2010.


ORDER

An initial rating in excess of 70 percent prior to February 19, 2010 for MDD is denied.

An initial rating in excess of 10 percent prior to February 24, 2010 and in excess of 30 percent thereafter for COPD is denied.

An initial compensable rating for gallstones is denied.

An initial rating in excess of 40 percent prior to November 16, 2009 and in excess of 20 percent thereafter for back disability is denied.

A separate rating for lumbar radiculopathy as a neurological manifestation of the Veteran's service-connected back disability is granted.

An initial rating in excess of 10 percent for right hip osteoarthritis is denied,

An initial rating in excess of 10 percent for left hip osteoarthritis is denied.

An initial compensable rating prior to February 25, 2010 and in excess of 10 percent thereafter for patellofemoral syndrome of the right knee is denied.

An initial compensable rating prior to February 25, 2010 and in excess of 10 percent thereafter for patellofemoral syndrome of the left knee is denied.

A separate 10 percent rating for right knee instability is granted.  

A separate 10 percent rating for left knee instability is granted.  

An initial compensable rating prior to April 12, 2011 and in excess of 10 percent thereafter for right ankle sprain is denied.

An initial compensable rating for left ankle sprain is denied.

Entitlement to a TDIU prior to February 19, 2010, to include consideration of SMC from February 19, 2010 to February 23, 2010, is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


